Title: To John Adams from Benjamin Rush, 1 February 1810
From: Rush, Benjamin
To: Adams, John



My dear & excellent friend
Philadelphia Feby 1. 1810

With this letter you will receive a bundle of Auroras, and another of the same size by the post of the next day—They are filled very much of late with our state politicks, but you will find many Columns still filled with complaints against Great Britain—so my son Richard tells me, for I assure you I have not read a Column in any one of them these six months. My wife asked me a few days ago what was the Object of Macons bill. I could not tell her. I have however Since seen an epitome of it in one of our daily papers. Of its design & tendency I can say nothing. But—let our rulers do what they will, I shall patiently submit to them.
Do we not my friend mistake the nature of Government, and the business & rank of the men who rule us? Was not government One of the Curses of the fall of man? and are were not laws intended to be our Chains? Of Course—are not our rulers who make & execute those Laws, nothing but—geolers—turnkeys—and Jack Ketch’s of a higher order? We give them titles,—put them into palaces, and decorate them with fine cloaths, only to conceal the infamy of their Offices. As labor—and parturition—and even death itself—(the Other Curses of the fall) have been converted by the goodness of God into blessings, So government, and rulers have in some instances become blessings to mankind. But this does not exempt them from the charge which I have brought against them. Let us do what we will to meliorate Our governments, and to chuse wise rulers, we cannot frustrate the designs of heaven. The former will always carry in their construction, and conduct marks of their being other forms only of Jails, stocks—whipping posts—Cells & dungeons—and the latter will always exhibit, notwithstanding the disguise of their titles, palaces and dresses, the insignia of the Offices I have already ascribed to them.
I thank you for your letter of the 17th: of January. Your short, but Sublime description of the Objects and nature of Christianity delighted me. I care not whether you are Calvanist or Armenian or both,—for both are believe the truth, and a true System of Religion I believe can only be formed from a Union of the tenets of each of them. But After all that has been said of doctrines they only “who have done good Shall come forth to the resurrection unto life, and they only who have done  evil to the resurrection of damnation.”
Next to my Bible I find the most satisfaction in reading the Works of Dr Hartley  upon both doctrinal and practical Subjects. His morality is truly evangelical. His posthumous letters to his Sister show him to have been a Saint of the first order.
ADieu! ever yours Affectionately
Benjn: Rush